DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action.

Claim Objections
Claims 3-4 are objected to because of the following informalities: Claim 3 recites the phrase “is further to wirelessly transmit” which appears to be missing the word configured. It is suggested to amend the claim to read similar to –is further configured to wirelessly transmit--. Claim 4 recites the phrase “is further to receive the” which appears to be missing the word configured. It is suggested to amend the claim to read similar to –is further configured to receive the--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claims 15 and 18-20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 15 and 18-20 recite several carrier frequency ranges which include the phrase “about”, however it is unclear exactly what range of values fall with the claimed carrier frequency ranges since the phrase “about” has not been defined with the claims or the specification. For the purposes of examination, it has been interpreted to include the recited values and any values with + 1-35 of the claimed range. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-5,8,10-11, 13-14 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by US 2004/0113790 to Hamel et al. (Hamel) (cited by applicant).
In reference to at least claim 2
Hamel teaches a remotely power and remotely interrogate wireless digital sensor telemetry sensor which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee implant, Fig. 14 hermetic package 72, para. [0086]) , the orthopedic device comprising one or more sensors to generate output data indicative of a characteristic of the knee joint (e.g. sensors, Fig. 14), (ii) an antenna (e.g. receiver coil 94, Fig. 14), and (iii) transmitter circuitry to wirelessly transmit the output data via the antenna (e.g. transmitter, RF TX 96, within sensor transponder 48b, Fig. 2b,14, para. [0086]); and a wireless receiver to receive the wirelessly transmitted output data from the antenna of the orthopedic device (e.g. RF receiver of Reader coil, Figs. 2b, 14).
In reference to at least claim 3
Hamel discloses wherein the transmitter circuitry is further to wirelessly transmit device identification data of the orthopedic device via the antenna (e.g. RFID tags, para. [0076], [0089], [0119]; unique address communicated with sensor data, para. [0104]-[0106]).
In reference to at least claim 4
Hamel discloses wherein the wireless receiver is further to receive the wirelessly transmitted device identification data from the antenna of the orthopedic device (e.g. RFID tags, para. [0076], [0089], [0119], unique address communicated with sensor data, para. [0104]-[0106]).
In reference to at least claim 5
Hamel discloses wherein the orthopedic device further comprises processing circuitry to process the output data before the output data is wirelessly transmitted via the antenna (e.g. capable of processing sensor data and transmitting sensor data to reader, abstract, para. [0061], [0106], claim 1). 
In reference to at least claim 8
Hamel discloses wherein the one or more sensors comprise a pressure sensor (e.g. pressure sensor, para. [0054]).
In reference to at least claim 10
Hamel discloses wherein the one or more sensors comprise a strain sensor (e.g. strain gauge, para. [0054]).
In reference to at least claim 11
Hamel discloses wherein the one or more sensors comprise a plurality of pressure sensors (e.g. pressure sensor, para. [0054]).
In reference to at least claim 13
Hamel discloses wherein the one or more sensors comprise a plurality of strain sensors (e.g. strain gauge, para. [0054]).
In reference to at least claim 14
Hamel discloses wherein the one or more sensors comprise at least two of a pressure sensor, a load sensor, and a strain sensor (e.g. strain gauge, pressure sensor, para. [0054]).
In reference to at least claim 19
Hamel discloses wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency in a range of about 125 kilohertz to about 143 kilohertz (e.g. RFID tags having 125 kHz and 13.565 MHz is known, para. [0089], frequencies less than 125 kHz, para. [0090], claim 10).
In reference to at least claim 20
Hamel discloses wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency in a range of about 13.553 megahertz to about 13.567 megahertz. (e.g. RFID tags having 125 Hz and 13.565 MHz is known, para. [0089]). 

Claim(s) 2 and 5-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0065225 to Wasielewski et al. (Wasielewski) (cited by applicant).
In reference to at least claim 2
Wasielewski teaches smart joint implant sensors which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee joint, Figs. 1-6) , the orthopedic device comprising one or more sensors to generate output data indicative of a characteristic of the knee joint (e.g. sensor array 20, 32, 52, Figs. 1-6), (ii) an antenna (e.g. antenna 26, 32,58 Figs. 1-6), and (iii) transmitter circuitry to wirelessly transmit the output data via the antenna (e.g. microtransmitter, 22, 40, 56, Figs. 1-6); and a wireless receiver to receive the wirelessly transmitted output data from the antenna of the orthopedic device (e.g. wirelessly transmitted to a remote electronic receiver 91, para. [0086]- [0088]).
In reference to at least claim 5
Wasielewski discloses wherein the orthopedic device further comprises processing circuitry to process the output data before the output data is wirelessly transmitted via the antenna (e.g. data is manipulated by the EMD 28,38,54, Figs. 1-6  which includes processing circuitry, Fig. 25, prior to being communicated to the microtransmitter for transmission to the remote electronic receiver, Figs. 1-6, 25, para. [0087]-[0088], [0113]). 
In reference to at least claim 6
Wasielewski discloses the system further comprising a controller to process the output data after the output data is received via the wireless receiver (e.g. remote receiver contains a digital signal processor 95, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]).
In reference to at least claim 7
Wasielewski discloses further comprising a display screen to display at least one of the output data and information derived from the output data (e.g. remote receiver contains a display 97, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]).
In reference to at least claim 8
Wasielewski discloses wherein the one or more sensors comprise a pressure sensor (e.g. sense at least one of pressure, para. [0022], [0044]). 
In reference to at least claim 9
Wasielewski discloses wherein the one or more sensors comprise a load sensor (e.g. load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]). 
In reference to at least claim 10
Wasielewski discloses wherein the one or more sensors comprise a strain sensor (e.g. strain sensors, para. [0111]).
In reference to at least claim 11
Wasielewski discloses wherein the one or more sensors comprise a plurality of pressure sensors (e.g. sense at least one of pressure, para. [0022], [0044]). 
In reference to at least claim 12
Wasielewski discloses wherein the one or more sensors comprise a plurality of load sensors (e.g. load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]). 
In reference to at least claim 13
Wasielewski discloses wherein the one or more sensors comprise a plurality of strain sensors (e.g. strain sensors, para. [0111]).
In reference to at least claim 14
Wasielewski discloses wherein the one or more sensors comprise at least two or a pressure sensor, a load sensor and a strain sensor (e.g. sense at least one of pressure, para. [0022], [0044]; load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]; strain sensors, para. [0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15,17-18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0113790 to Hamel et al. (Hamel) in view of US Patent No. 6,804,558 to Haller et al. (Haller) (cited by applicant).
In reference to at least claims 15 and 17-18
Hamel teaches a system according to claim 2 but does not explicitly teach wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency of about 2.4 gigahertz or 2.4 gigahertz to about 2.483 gigahertz. 
Haller discloses a system and method of communicating between an implantable medical device and a remote computer system or healthcare provider which discloses an implant (IMD) with a communication module (e.g. abstract), reducing the need and time required to monitor a patient with an IMD (e.g. Col. 6, line 37- Col. 7, line17). The communication system may use Bluetooth or 2.4GHz wireless technology (e.g. Col. 22, line 57-Col. 23, line 18).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the device of Hamel with the teachings of Haller to was made to substitute the communication system of 2.4GHz wireless technology, as taught by Haller, for the RF transmitter, as taught by Hamel, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  
In reference to at least claim 21
Hamel teaches a system according to claim 2 but does not explicitly teach wherein the transmitter circuitry using a Bluetooth transmission protocol. 
Haller discloses a system and method of communicating between an implantable medical device and a remote computer system or healthcare provider which discloses an implant (IMD) with a communication module (e.g. abstract), reducing the need and time required to monitor a patient with an IMD (e.g. Col. 6, line 37- Col. 7, line17). The communication system may use Bluetooth or 2.4GHz wireless technology (e.g. Col. 22, line 57-Col. 23, line 18).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the device of Hamel with the teachings of Haller to was made to substitute the communication system of Bluetooth wireless technology, as taught by Haller, for the RF transmitter, as taught by Hamel, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0113790 to Hamel et al. (Hamel) in view of US 2004/0078219 to Kaylor et al. (Kaylor) (cited by applicant). 
In reference to at least claim 16
Hamel teaches a system according to claim 2 but does not explicitly teach wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency of a wireless local area network. 
Kaylor teaches healthcare networks with biosensors which discloses a biosensor which may be implanted within the body (e.g. para. [0034]), which has communication abilities to an outside user (e.g. abstract). The biosensor communicates with the outside user via a RF transmitter or a wireless local area network (e.g. para. [0246]).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Hamel with the teachings of Kaylor to substitute the communication system of a wireless local area network, as taught by Kaylor, for the RF transmitter, as taught by Hamel, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,915,859 to Rulkov et al. which teaches a monitoring device, system and method for multi-player interactive game which discloses utilizing various communication formats including 125 kHz RFID communication format and a 13.56 MHz communication format. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792